Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed via RCE on 8/08/2022. Claims 1-27 are pending in the application and have been examined. Claims 1-2, 3-5, 7-9, 11-16, 19-22 and 25-26 have been amended. Claim 27 has been added.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 7/14/2022 has been entered.

Response to Amendments
Applicant’s amendment on Claim Objections:
Prior Objections to the claims 11-13 have been withdrawn because the claims have been amended.
Applicant’s amendment on 35 U.S.C. 112(a):
Prior rejections for claims 1-26 have been withdrawn because the claims have been amended.

Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103:
Applicant’s arguments, see pages 7-10, filed on 7/14/2022, with respect to the rejection(s) of claims 1-27 have been fully considered and are persuasive. Therefore, the prior rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. Publication No. US 2016/0359720 A1.

Claim Objections
The disclosure is objected to because of the following informalities:
Claims 18 and 24 are objected to because typographical error. The claims recite the limitation of “the algorithm information” should be changed to “the slice information”
Appropriate correction is required. For prosecution purpose, the examiner interprets this limitation of the claims is “the slice information”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, 14, 16-17, 20, 22-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brissette et al. Publication No. US 2018/0375763 A1 (Brissette hereinafter) in view of Li et al. Publication No. US 2016/0359720 A1 (Li hereinafter).

Regarding claim 1,
Brissette teaches a route generation method by a first network device in an Internet protocol version 6 (IPv6)-based segment routing over an IPv6 data plane (SRv6) network (Para 0016 - Disclosed are methods, apparatus, computer-storage media, mechanisms, and means associated with Ethernet Virtual Private Network (EVPN) using Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) underlay network and SRv6-enhanced Border Gateway Protocol (BGP) signaling), wherein the method comprises:
receiving a first notification packet from a second network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a first router may receive a first notification packet from a second router and vice versa) such as a particular route associated with a particular Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) Segment Identifier (SID)), wherein the first notification packet includes […] network information and wherein the first notification packet indicates an association relationship between the […] network information and an IPv6 address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network). 
obtaining forwarding information according to the association relationship between the […] network information and the IPv6 address prefix of the second network device (Para 0030 – Based on the received SRv6 SID from the advertised message, routers continuously update their SR policies as needed and Para 0048 - the entire SRv6 is used in routing a packet through the network to the BGP egress router). 
Brissette does not explicitly disclose
receiving a first notification packet from a second network device, wherein the first notification packet includes slice information and wherein the first notification packet indicates an association relationship between the slice information and an IPv6 address prefix of the second network device. 
obtaining forwarding information according to the association relationship between the slice information and the IPv6 address prefix of the second network device. 
However, Li teaches:
receiving a first notification packet from a second network device, wherein the first notification packet includes slice information (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may receive a first post message from a second CSP 2), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP) and wherein the first notification packet indicates an association relationship between the slice information and an IPv6 address prefix of the second network device (Para 0023 - The core network 120 may be an IP based network and may employ an IP address system to locate source and destination nodes for communications (e.g. IP version six (IPv6); and Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros). 
obtaining forwarding information according to the association relationship between the slice information and the IPv6 address prefix of the second network device (Para 0041 - upon exchanging virtual network routing information, the local CSP may save the received virtual network routing information and may have obtained enough routing information to route data between virtual resources in the local portion of a virtual network to virtual resources in a remote portion of a virtual network attached to a remote CSP). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems can initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  

Regarding claim 2, the method of claim 1,
Brissette teaches
obtaining the […] network information and an IPv6 address prefix of the first network device, and generating a second notification packet (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a first router may generate a second notification packet to exchange segment and routing information with a second router), wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router).
sending the second notification packet to the second network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a first router may send a second notification packet to a second router) such as a particular route associated with a particular Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) Segment Identifier (SID)), wherein the second notification packet comprises the […] network information, and the second notification packet indicates an association relationship between the information of the […] network information and the IPv6 address prefix of the first network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network).
Brissette does not explicitly disclose
obtaining the slice information and an IPv6 address prefix of the first network device, and generating a second notification packet. 
wherein the second notification packet comprises the slice information, and the second notification packet indicates an association relationship between the information of the slice information and the IPv6 address prefix of the first network device.
However, Li teaches:
obtaining the slice information and an IPv6 address prefix of the first network device, and generating a second notification packet; wherein the second notification packet comprises the slice information (Para 0031 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may generate and send a second post message to a second CSP 2); and Para 0034 - CSP 1 transmits a post message to CSP 2, wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at CSP 1), and the second notification packet indicates an association relationship between the information of the slice information and the IPv6 address prefix of the first network device (Para 0023 - The core network 120 may be an IP based network and may employ an IP address system to locate source and destination nodes for communications (e.g. IP version six (IPv6); and Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems to initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  

Regarding claim 7,
Brissette teaches a notification packet sending method by a second network device in an Internet protocol version 6 (IPv6) based segment routing over an IPv6 data plane (SRv6) network (Para 0016 - Disclosed are methods, apparatus, computer-storage media, mechanisms, and means associated with Ethernet Virtual Private Network (EVPN) using Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) underlay network and SRv6-enhanced Border Gateway Protocol (BGP) signaling), wherein the method comprises:
obtaining […] network information and an IPv6 address prefix of the second network device, and generating a first notification packet (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a second router may generate a first notification packet to exchange segment and routing information with a first router), wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router). 
sending the first notification packet to a first network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a second router may send a first notification packet to a first router) such as a particular route associated with a particular Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) Segment Identifier (SID)), wherein the first notification packet comprises the […] network information, the first notification packet indicates an association relationship between information of the […] network identifier information and the IPv6 address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network). 
Brissette does not explicitly disclose
obtaining slice information and an IPv6 address prefix of the second network device, and generating a first notification packet.
wherein the first notification packet comprises the slice information, the first notification packet indicates an association relationship between information of the slice information and the IPv6 address prefix of the second network device.
However, Li teaches:
obtaining the slice information and an IPv6 address prefix of the first network device, and generating a first notification packet; wherein the second notification packet comprises the slice information (Para 0031 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a second CSP 2 may generate and send a first post message to a first CSP 2); and Para 0034 - the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP), and the second notification packet indicates an association relationship between the information of the slice information and the IPv6 address prefix of the first network device (Para 0023 - The core network 120 may be an IP based network and may employ an IP address system to locate source and destination nodes for communications (e.g. IP version six (IPv6); and Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems to initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  


Regarding claim 8,
Brissette teaches a first network device, comprises: a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the first network device to perform the steps of:
receive a first notification packet from a second network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a first router may receive a first notification packet from a second router and vice versa) such as a particular route associated with a particular Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) Segment Identifier (SID)), wherein the first notification packet comprises […] network information, the first notification packet indicates an association relationship between information of the […] network information and an Internet protocol version 6 (IPv6) address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network). 
obtain forwarding information according to the association relationship between the […] network information and the IPv6 address prefix of the second network device (Para 0030 – Based on the received SRv6 SID from the advertised message, routers continuously update their SR policies as needed and Para 0048 - the entire SRv6 is used in routing a packet through the network to the BGP egress router). 
Brissette does not explicitly disclose
receive a first notification packet from a second network device, wherein the first notification packet comprises slice information, the first notification packet indicates an association relationship between information of slice information and an address prefix of the second network device. 
obtain forwarding information according to the association relationship between the slice information and the address prefix of the second network device. 
However, Li teaches:
receive a first notification packet from a second network device, wherein the first notification packet comprises slice information (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may receive a first post message from a second CSP 2), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP), the first notification packet indicates an association relationship between information of the slice information and an IPv6 address prefix of the second network device (Para 0023 - The core network 120 may be an IP based network and may employ an IP address system to locate source and destination nodes for communications (e.g. IP version six (IPv6); and Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros). 
obtain forwarding information according to the association relationship between the slice information and the IPv6 address prefix of the second network device (Para 0041 - upon exchanging virtual network routing information, the local CSP may save the received virtual network routing information and may have obtained enough routing information to route data between virtual resources in the local portion of a virtual network to virtual resources in a remote portion of a virtual network attached to a remote CSP). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems to initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network).  


Regarding claim 9, 
Claim 9 is analyzed and interpreted as a first network device of claim 2.



Regarding claim 14,
Brissette teaches a second network device, comprises: a non-transitory memory storing instructions, and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the second network device to perform the steps of:
obtain […] network information and an IPv6 address prefix of the second network device, and generate a first notification packet (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a second router may generate a first notification packet to exchange segment and routing information with a first router), wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router). 
send the first notification packet to a first network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a second router may send a first notification packet to a first router) such as a particular route associated with a particular Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) Segment Identifier (SID)), wherein the first notification packet comprises the […] network information, the first notification packet indicates an association relationship between information of the […] network information and the IPv6 address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network). 
Brissette does not explicitly disclose
obtain slice information and an IPv6 address prefix of the second network device, and generate a first notification packet. 
wherein the first notification packet comprises the slice information, the first notification packet indicates an association relationship between information of the slice information and the IPv6 address prefix of the second network device. 
However, Li teaches:
obtain the slice information and an IPv6 address prefix of the first network device, and generate a first notification packet, wherein the first notification packet comprises the slice information (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a second CSP 2 may send a first post message to a first CSP 1), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP 2), the first notification packet indicates an association relationship between information of the slice information and the IPv6 address prefix of the second network device (Para 0023 - The core network 120 may be an IP based network and may employ an IP address system to locate source and destination nodes for communications (e.g. IP version six (IPv6); and Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems to  initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  


Regarding claim 16, the method of claim 1,
Brissette does not explicitly disclose
wherein the slice information comprises a slice identifier. 
However, Li teaches:
wherein the slice information comprises a slice identifier (Para 0031 – The VxNs 230 may be indicated by a VxN number that uniquely identifies the VxN 230). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems to  initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  

Regarding claim 17, the method of claim 1,
Brissette teaches
wherein the forwarding information comprises at least one type of the following information: outbound interface information and next hop information (Para 0033 – in process block 146, the native packet is forwarded from one or more corresponding interfaces as part of the EVPN function being applied). 


Regarding claim 20, 
Claim 20 is analyzed and interpreted as a method of claim 16.


Regarding claim 22, 
Claim 22 is analyzed and interpreted as a first network device of claim 16.


Regarding claim 23, 
Claim 23 is analyzed and interpreted as a first network device of claims 17.


Regarding claim 26, 
Claim 26 is analyzed and interpreted as a second network device of claim 16.


Regarding claim 27,
Brissette teaches a network […] generation system, wherein the system comprises a first network device and a second network device (Fig. 1A – network 112 includes a plurality of routers), 

the first network device configured to execute first code to:
receive a first notification packet from the second network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a first router may receive a first notification packet from a second router and vice versa) such as a particular route associated with a particular Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) Segment Identifier (SID)), wherein the first notification packet comprises […] network information, the first notification packet indicates an association relationship between the […] network information and an Internet protocol version 6 (IPv6) address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network). 
obtain forwarding information according to the-association relationship between the […] network information and the IPv6 address prefix of the second network device (Para 0030 – Based on the received SRv6 SID from the advertised message, routers continuously update their SR policies as needed and Para 0048 - the entire SRv6 is used in routing a packet through the network to the BGP egress router). 
wherein the second network device configured to execute second code to:
obtain the […] network information and the IPv6 address prefix of the second network device, and generate the first notification packet; and send the first notification packet to the first network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a first router may generate a second notification packet to exchange segment and routing information with a second router), wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router). 
Brissette does not explicitly disclose

the first network device configured to execute first code to:
receive a first notification packet from a second network device, wherein the first notification packet includes slice information and wherein the first notification packet indicates an association relationship between the slice information and an IPv6 address prefix of the second network device. 
obtain forwarding information according to the association relationship between the slice information and the IPv6 address prefix of the second network device.
wherein the second network device configured to execute second code to: obtain the slice information and the IPv6 address prefix of the second network device, generate the first notification packet, and send the first notification packet to the first network device
However, Li teaches:
the first network device configured to execute first code to: receive a first notification packet from a second network device, wherein the first notification packet includes slice information (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may receive a first post message from a second CSP 2), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP) and wherein the first notification packet indicates an association relationship between the slice information and an IPv6 address prefix of the second network device (Para 0023 - The core network 120 may be an IP based network and may employ an IP address system to locate source and destination nodes for communications (e.g. IP version six (IPv6); and Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros), and
obtain forwarding information according to the association relationship between the slice information and the IPv6 address prefix of the second network device (Para 0041 - upon exchanging virtual network routing information, the local CSP may save the received virtual network routing information and may have obtained enough routing information to route data between virtual resources in the local portion of a virtual network to virtual resources in a remote portion of a virtual network attached to a remote CSP). 
wherein the second network device configured to execute second code to: obtain the slice information and the IPv6 address prefix of the second network device, generate the first notification packet, and send the first notification packet to the first network device (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a second CSP 2 may send a first post message to a first CSP 1), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP 2)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems to  initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  


Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brissette in view of Li, and further in view of Yang et al. Publication No. US 2017/0302476 A1 (Yang hereinafter).


Regarding claim 3, the method of claim 1,
Brissette does not explicitly disclose
wherein the first notification packet is an intermediate system to intermediate system (ISIS) protocol link state protocol data unit (LSPDU) message.
However, Yang teaches:
wherein the first notification packet is an intermediate system to intermediate system (ISIS) protocol link state protocol data unit (LSPDU) message (Para 0026 - the notification message may be implemented by an Intermediate System to Intermediate System (ISIS) Link State Protocol data unit (LSP) message). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette and Li to include the teachings of Yang. The motivation for doing so is to find the best path for communication between network nodes.  

Regarding claim 4, the method of claim 3,
Brissette teaches
wherein the LSPDU message comprises an IPv6 reachable type-length-value (TLV) field, the IPv6 reachable TLV field comprises a prefix field and a sub-type-length-value (sub-TLV) field, the prefix field is used to carry the IPv6 address prefix of the second network device (Para 0046-0048 -  FIG. 3A-C illustrates a SRv6 Type-Length-Value (TLV) 300 which includes a Type field 301, a Length field 302 indicating the length of the value field, a Reserve field 303, and a value field containing SRv6 SID information 310, wherein the SRv6-SID information 310 includes a SID Type Field 311 and a SRv6 SID 320 which includes a Locator 321 for identifying the router to which the SID corresponds).
Brissette does not explicitly disclose
wherein the message comprises a sub-TLV field is used to carry the slice information. 
However, Yang teaches:
wherein the message comprises a sub-TLV field is used to carry the slice information (Para 0027 - The ISIS LSP message includes a message header and a message body. The message body includes a TLV for containing all kinds of information. In an example, a new type of TLV may be defined, which may contain the VNIs of the VXLANs). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette and Li to include the teachings of Yang. The motivation for doing so is to facilitate local systems can initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  

Regarding claims 10-11, 
Claims 10-11 are analyzed and interpreted as a first network device of claims 3-4.


Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brissette in view of Li, and further in view of Guan Publication No. US 2016/0234188 A1 (Guan hereinafter).


Regarding claim 5, the method of claim 1,
Brissette teaches
Wherein the notification message comprises an SRv6 segment identifier (SID), the SID comprises a locator part, the locator part comprises the […] network information, and the locator part indicates the association relationship between the information of the […] network information and the IPv6 address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network). 
Brissette does not explicitly disclose
wherein the first notification packet is an interior gateway protocol (IGP) notification message, the notification message comprises slice information, and indicates the association relationship between the information of the slice information and the IPv6 address prefix of the second network device. 
Li teaches:
the notification message comprises network slice identifier (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may receive a first post message from a second CSP 2), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP), and indicates the association relationship between the information of the slice information and the IPv6 address prefix of the second network device (Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems to initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  
Guan teaches:
wherein the first notification packet is an interior gateway protocol (IGP) notification message (Para 0175 - the route advertisement message may be an IGP route advertisement message). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette and Li to include the teachings of Guan. The motivation for doing so is to determine a path computation element (PCE) and a communications device, which are used to resolve a problem of how to effectively establish a Path Computation Element Communication Protocol (PCEP) session.  

Regarding claim 6, the method of claim 5,
Brissette teaches
wherein the locator part further comprises the the IPv6 address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network).



Regarding claims 12-13, 
Claims 12-13 are analyzed and interpreted as a first network device of claims 5-6.



Claims 15, 18-19, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brissette in view of Li, and further in view of Filsfils et al. Publication No. US 2020/0244588 A1 (Filsfils hereinafter).


Regarding claim 15, the method of claim 1,
Brissette does not explicitly disclose
wherein the slice information is determined according to an algorithm. 
However, Filsfils teaches:
wherein the slice information is determined according to an algorithm (Abstract - the present invention describe scalable network slicing method based on defining Segment Routing Flexible Algorithm to represent a network slice, and Para 0037 – a flexible-algorithm comprising of computed forwarding paths across participating network nodes is associated with a network slice). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Filsfils. The motivation for doing so is to perform a scalable implementation of logical network slicing in segment routing based networks.  

Regarding claim 18, the method of claim 1,
Brissette does not explicitly disclose
wherein the obtaining forwarding information according to the association relationship between the algorithm information and the IPv6 address prefix of the second network device comprises: generating a forwarding entry for the IPv6 address prefix of the second network device according to the association relationship between the algorithm information and the IPv6 address prefix of the second network device.. 
However, Filsfils teaches:
wherein the obtaining forwarding information according to the association relationship between the algorithm information and the IPv6 address prefix of the second network device comprises: generating a forwarding entry for the IPv6 address prefix of the second network device according to the association relationship between the algorithm information and the IPv6 address prefix of the second network device. (Para 0028 - a node computes (Flexible) Algorithm specific forwarding paths if it is enabled for the particular Flex-algorithm and has a consistent definition for the same. Flexible-Algorithm specific path (forwarding entries) corresponds to the associated topology, which is computed according to the definition advertised for that (Flexible) algorithm. These forwarding entries associated with each Prefix-SID of a particular Flexible-algorithm may then be installed in the forwarding plane (Forwarding Information Base) of network nodes (routers) participating in that Flexible-Algorithm). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Filsfils. The motivation for doing so is to perform a scalable implementation of logical network slicing in segment routing based networks.  
  
Regarding claim 19, 
Claim 19 is analyzed and interpreted as a method of claim 15.


Regarding claim 21, 
Claim 21 is analyzed and interpreted as a first network device of claim 15.


Regarding claim 24, 
Claim 24 is analyzed and interpreted as a first network device of claims 18.


Regarding claim 25, 
Claim 25 is analyzed and interpreted as a second network device of claim 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445